DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-21 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (US 2009/0229784 A1) in view of Cantolino et al. (“Cantolino”, US 2012/0047927 A1). 	1) Regarding claim 1, Rohr discloses a method of detecting and resolving condensate line blockages (¶0030-35) comprising:  	 	As per the limitation attaching a plurality of sensor probes. 	Rohr discloses, in ¶0033-36 with reference to Figs. 4-5, the concept of using a plurality of detectors that indicate the level of detected fluid. While Rohr does not disclose the detector to be probes. Cantolino discloses, in ¶0024 with reference to Figs. 1-2, the concept of using a plurality of condensate probes to detect fluid. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to use condensate probes as the detectors for the system of Rohr, with the motivation to enhance the detection features. 	As per the limitation attaching the plurality of sensor probes to a drain system of a heating, ventilation and air conditioning (HVAC) system (Rohr: ¶0004-5; ¶0027) such that each probe detects a different level of fluid (Rohr: ¶0036; ¶0038-39); 	determining whether a sensor probe of the plurality of sensor probes is contacting fluid (Rohr: ¶0038-39);  	responsive to determining that the sensor probe is contacting fluid, initiating an action of a hierarchy of actions (Rohr: ¶0036), wherein each action is associated with one of the sensor probes of the plurality of sensor probes (Rohr: ¶0036).  	As per the limitation repeating the determining and initiating steps for each sensor probe of the plurality of sensor probes until all actions in the hierarchy of actions have been initiated sequentially. 	Rohr system (see ¶0036 with reference to Fig. 4 illustrating each detector at different depth locations) performs action for each depth detection in a repeated sequential order since the liquid depth amount would first be detected by the lowest detector so the system perform its respective action for that depth, and then respectively repeat the steps of depth determination and respected action for each of the detectors, respectively, in sequential order of lowest location point to the highest location point until the depth is at or above the highest location point for a respective detector. 	2) Regarding claim 5, Rohr and Cantolino teach wherein the hierarchy of actions comprises sending a notification to a user informing of a condensate line blockage (Rohr: ¶0036, with regard to the alarm signal being transmitted to a user or a maintenance technician). 	3) Regarding claim 13, Rohr and Cantolino with consideration of the same motivation to combine as presented in the rejection of claim 1, teach a heating, ventilation and air conditioning (HVAC) system comprising:  	a condensate resolving system for detecting and resolving condensate line blockages (see analysis of the rejection of claim 1), the condensate resolving system comprising:  		a draining system having at least one of a drain pan (Rohr: Figs. 4-5) and a condensate line (Rohr: ¶0030; Cantolino: Fig. 1); and  		a fluid level sensor comprising a plurality of sensor probes arranged such that each probe is configured to detect a different level of fluid when the fluid level sensor is attached to the draining system (see analysis of the rejections of claims 1 and 8); and  		an electronic control unit (Rohr: Fig. 4: controller 90a) coupled to the condensate resolving system (Rohr: Fig. 4), the electronic control unit configured to:  			determine whether a sensor probe of the plurality of sensor probes is contacting fluid (see analysis of the rejection of claim 1; also see Rohr: ¶0035-36); and 			responsive to determining that the sensor probe is contacting fluid, initiate an action of a hierarchy of actions, wherein each action is associated with one of the sensor probes of the plurality of sensor probes (see analysis of the rejection of claim 1; also see Rohr: ¶0035-36). 	4) Regarding claim 14, Rohr and Cantolino teach further comprising an outdoor unit for changing phase of a refrigerant (Cantolino: ¶0006; Fig. 1); and an air handler (Fig. 1: handler 12) coupled to the outdoor unit for circulating cooled air (¶0006; ¶0022-23; Fig. 1). 	5) Regarding claim 18, see analysis of the rejection of claim 1.
Claim(s) 2, 4, 6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Cantolino, and in further view of Kaiser et al. (“Kaiser”, US 2014/0130888 A1). 	1) Regarding claim 2,  as per the limitation wherein the hierarchy of actions comprises at least two of: activating a cleaning solution dispenser; altering an amount of cleaning solution dispensed; activating an air pressure system to flush a condensate line; sending a notification to a user informing of a condensate line blockage; activating a backup HVAC system; and disabling the HVAC system. 	Rohr discloses, in ¶0030, that the system uses pipes to control the flow. Rohr further discloses, in ¶0036, providing an audible or visual indication of the depth determination.  	Kaiser discloses, in ¶0055, the concept of alerting a home owner and deactivating a condensate source when water sensors indicate a water level rise to enable activation of flushing of the lines. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of alerting a home owner and deactivating a condensate source when water sensors indicate a water level rise to enable activation of flushing of the lines as taught by Kaiser, into the system as taught by Rohr and Cantolino, with the motivation to enhance the action features of the system. 	 	2) Regarding claim 4, Rohr, Cantolino and Kaiser teach wherein the user is one of an HVAC owner (Kaiser: ¶0055), a service technician (Rohr: ¶0036), a property management software package and a maintenance company. 	3) Regarding claim 6, as per the limitation further comprising determining that a sensor probe previously contacting the fluid is no longer contacting the fluid; and toggling off the action associated with the sensor probe previously contacting the fluid. 	Kaiser discloses, in ¶0053-55 with reference to Fig. 14, the concept of deactivating a condensate source when water sensors indicate a water level rise to enable activation of flushing of the lines, and if the clog is subsequently cleared (corresponding to water sensor no longer contacting the fluid) reactivating the condensate source (corresponding to the condensate source deactivation being toggled off). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate , the concept of deactivating a condensate source when water sensors indicate a water level rise to enable activation of flushing of the lines, and if the clog is subsequently cleared reactivating the condensate source as taught by Kaiser, with the motivation to enhance the action features of the system. 	4) Regarding claim 17, with consideration of the motivation to combine the teachings by Kaiser in the rejection of claim 2, see analysis of the rejection of claim 2. 	5) Regarding claim 19, with consideration of the motivation to combine the teachings by Kaiser in the rejection of claim 6, see analysis of the rejection of claim 6.
Claim(s) 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Cantolino and Palmer, and in further view of Stewart (US 2010/0050756 A1). 	1) Regarding claim 3, as per the limitation wherein the user is notified via one of: email, text messaging, push notifications, and a phone call. 	Stewart discloses, in ¶0024, the concept of providing email or cell phone alerts corresponding to fluid level conditions. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing email or cell phone alerts corresponding to fluid level conditions as taught by Stewart, into the system as taught by Rohr, Cantolino and Palmer, with the motivation to enhance the notification features of the system. 	6) Regarding claim 21, with consideration of the motivation to combine the teachings by Stewart in the rejection of claim 3, Rohr and Cantolino combined with Stewart teach further comprising a network connection for sending a notification to a user informing of a condensate line blockage (¶0024 with reference to Fig. 1).
Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Cantolino, and in further view of Boulais (US 2006/0068360 A1). 	1) Regarding claim 7, as per the limitation wherein each sensor probe of the plurality of sensor probes employs at least one of a solid-state device, a float switch-triggered potentiometer and an ultrasonic sensor. 	Boulais discloses, in ¶0042, the concept of using an ultra-sonic sensor to detect fluid level. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a ultra-sonic sensor to detect fluid level as taught by Boulais, into the system as taught by Rohr and Cantolino, with the motivation to enhance the fluid level detection features of the system.
Claim(s) 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Cantolino, and in further view of Cai et al. (“Cai”, CN 207773406 U). 	1) Regarding claim 8, Rohr and Cantolino with consideration of the same motivation to combine as presented in the rejection of claim 1, teach a fluid level sensor (Rohr illustrates, in Fig. 4, that the housing of the condensate pan provides mounting of the detectors thereto to enable proper positioning of the detectors to detect respective depths, hence it can be interpreted that the condensate pan is a sensor assembly device with a housing to accept mounting of fluid level detectors) for use in detecting and resolving condensate line blockages in a drainage system (see analysis of the rejection of claim 1; Rohr: Figs. 4-5), the fluid level sensor comprising: 	a housing (as addressed above); 	As per the limitation a mounting block slidingly attached to the housing for mounting the fluid level sensor to a draining system. 	While Rohr and Cantolino does not disclose want type of mounting technique is provided to mount the detector, one skilled in the art wound recognize that providing a sliding mount block could efficiently provide a solution to mount the detectors. 	Furthermore, Cia discloses, in claim 7 with reference to Figs. 2-3, the concept of providing sliding blocks to mount water sensors. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing sliding blocks to mount water sensors as taught by Cai, into the system as taught by Rohr and Cantolino to enable mounting of the detectors to the condensate pan, with the motivation to enhance the mounting features of the system. 	As pe the limitation a plurality of sensor probes arranged in the housing such that each probe is configured to detect a different level of fluid when the housing is attached to the draining system (see analysis of the rejection of claim 1). 	2) Regarding claim 9, Rohr, Cantolino and Cia teach wherein the draining system comprises a drain pan (Rohr: Fig. 4), the mounting block attaches to the drain pan (as addressed above the sliding block enable mounting of the detector to the condensate pan) via a tightening screw mechanism (Cai discloses, on page 4: ¶0010 with reference to  Fig. 3: element 11, the concept of using screw thread connections to enable mounting. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using screw thread connections to enable mounting, with the motivation to enhance the mounting features of the system). 	3) Regarding claim 10, Rohr, Cantolino and Cia teach wherein the draining system comprises a drain pan (Rohr: Fig. 4), the mounting block attaches to the drain pan (see analysis of the rejection of claim 9) via a magnetic mechanism (Cai discloses, on page 4: ¶0002-6 with reference to  Fig. 2, the concept of using a magnetic block to enable mounting. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a magnetic block to enable mounting, with the motivation to enhance the mounting features of the system). 	4) Regarding claim 20, with consideration of the motivation to combine the teachings by Cai in the rejection of claim 8, see analysis of the rejection of claim 8.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Cantolino and Cai, and in further view of Song (CN 204957517 U) 	1) Regarding claim 11, Rohr, Cantolino and Cia teach wherein the draining system comprises a drain pan (Rohr: Fig. 4).  	As per the limitation the mounting block attaches to the drain pan via a spring mechanism. 	Song discloses, on page 2 with reference to Fig. 1, the concept of using a spring block to enable mounting. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a spring block to enable mounting as taught by Song, into the system as taught by Rohr, Cantolino and Cai, with the motivation to enhance the mounting features of the system.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Cantolino and Cai, and in further view of Braster et al. (“Braster”, US 5502659 A).
1) Regarding claim 12, as per the limitation wherein the draining system comprises a condensate line (Cantolino: Fig. 1). 	As per the limitation the mounting block is built into the condensate line. 	Braster discloses, in Col. 1, lines 13-23, the concept of providing a mounting block integrated into a pipe. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a mounting block integrated into a pipe as taught by Braster, into the system as taught by Rohr, Cantolino and Cai, with the motivation to enhance the mounting features of the system.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Cantolino, and in further view of Scaringe et al. (“Scaringe”, US 10933452 B1). 	1) Regarding claim 15, as per the limitation wherein the condensate resolving system further comprises a cleaning solution dispenser. 	Scaringe discloses, in Col. 2, lines 57-63; Col. 5, lines 3-14, the concept of integrating a cleaning injection component to unclog a detected blockage. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of integrating a cleaning injection component to unclog a detected blockage as taught by Scaringe, into the system as taught by Rohr and Cantolino, with the motivation to enhance the action response features of the system.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Cantolino, and in further view of Herren et al. (“Herren”, US 8840729 B1). 	1) Regarding claim 16, as per the limitation wherein the condensate resolving system further comprises an air pressure system. 	Herron discloses, in abstract; in Col. 2, line 53 through Col. 3, line 4, the concept of integrating an air pressure component to unclog a detected blockage. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of integrating an air pressure component to unclog a detected blockage as taught by Herron, into the system as taught by Rohr and Cantolino, with the motivation to enhance the action response features of the system. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20200041155 A1, system blockage detection system with condensate pan. 	US 20110308546 A1, system using cleaning solutions. 	US 6041611 A, system providing notification to a homeowner concerning blockage.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684